

115 HR 5813 IH: Removing Onerous Obstacles in the Tax code for Mainstreet Businesses Act of 2018
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5813IN THE HOUSE OF REPRESENTATIVESMay 15, 2018Mr. Barr (for himself, Mr. Wenstrup, Mr. Reichert, and Mr. Bishop of Michigan) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from the definition of personal holding
			 company income certain royalties and rents derived in the active conduct
			 of a trade or business.
	
 1.Short titleThis Act may be cited as the Removing Onerous Obstacles in the Tax code for Mainstreet Businesses Act of 2018 or as the ROOT for Mainstreet Businesses Act of 2018. 2.Certain royalties and rents derived in the active conduct of a trade or business not treated as personal holding company income (a)Royalties (1)In generalSection 543(a)(1) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (D), by striking the period at the end of subparagraph (E) and inserting , and, and by adding at the end the following new subparagraph:
					
 (F)royalties derived in the active conduct of a trade or business which are received from a person other than a related person (within the meaning of section 267)..
 (2)Copyright royaltiesSection 543(a)(4) of such Code is amended by inserting or to any amount derived in the active conduct of a trade or business which are received from a person other than a related person (within the meaning of section 267) after active business computer software royalties in the last sentence thereof.
				(b)Rents
 (1)In generalSection 543(b)(3) of such Code is amended by striking or at the end of subparagraph (D), by striking the period at the end of subparagraph (E) and inserting , or, and by adding at the end the following new subparagraph:
					
 (F)amounts derived in the active conduct of a trade or business which are received from a person other than a related person (within the meaning of section 267)..
 (2)Produced film rentsSection 543(a)(5)(B) of such Code is amended by adding at the end the following: Such term shall not include any amount derived in the active conduct of a trade or business which are received from a person other than a related person (within the meaning of section 267).
 (c)RegulationsSection 543 of such Code is amended by adding at the end the following new subsection:  (e)Determination of whether royalties and rents are derived in the active conduct of a trade or businessThe Secretary shall prescribe regulations or other guidance providing for the treatment of rents, royalties, and other amounts described in subsections (a)(1)(F), (a)(4), (a)(5)(B), and (b)(3)(F) as being derived in the active conduct of a trade or business consistent with the regulations and other guidance providing for such treatment for purposes of section 954(c)(2)(A)..
 (d)Effective dateThe amendments made by this section shall apply to taxable years ending on or after the date of the enactment of this Act.
			